

 SJ 7 ENR: To direct the removal of United States Armed Forces from hostilities in the Republic of Yemen that have not been authorized by Congress.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and
			 nineteenS. J. RES. 7IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONTo direct the removal of United States Armed Forces from hostilities in the Republic of Yemen that
			 have not been authorized by Congress.
	
 1.FindingsCongress makes the following findings: (1)Congress has the sole power to declare war under article I, section 8, clause 11 of the United States Constitution.
 (2)Congress has not declared war with respect to, or provided a specific statutory authorization for, the conflict between military forces led by Saudi Arabia, including forces from the United Arab Emirates, Bahrain, Kuwait, Egypt, Jordan, Morocco, Senegal, and Sudan (the Saudi-led coalition), against the Houthis, also known as Ansar Allah, in the Republic of Yemen.
 (3)Since March 2015, members of the United States Armed Forces have been introduced into hostilities between the Saudi-led coalition and the Houthis, including providing to the Saudi-led coalition aerial targeting assistance, intelligence sharing, and mid-flight aerial refueling.
 (4)The United States has established a Joint Combined Planning Cell with Saudi Arabia, in which members of the United States Armed Forces assist in aerial targeting and help to coordinate military and intelligence activities.
 (5)In December 2017, Secretary of Defense James N. Mattis stated, We have gone in to be very—to be helpful where we can in identifying how you do target analysis and how you make certain you hit the right thing..
 (6)The conflict between the Saudi-led coalition and the Houthis constitutes, within the meaning of section 4(a) of the War Powers Resolution (50 U.S.C. 1543(a)), either hostilities or a situation where imminent involvement in hostilities is clearly indicated by the circumstances into which United States Armed Forces have been introduced.
 (7)Section 5(c) of the War Powers Resolution (50 U.S.C. 1544(c)) states that at any time that United States Armed Forces are engaged in hostilities outside the territory of the United States, its possessions and territories without a declaration of war or specific statutory authorization, such forces shall be removed by the President if the Congress so directs.
 (8)Section 8(c) of the War Powers Resolution (50 U.S.C. 1547(c)) defines the introduction of United States Armed Forces to include the assignment of members of such armed forces to command, coordinate, participate in the movement of, or accompany the regular or irregular military forces of any foreign country or government when such military forces are engaged, or there exists an imminent threat that such forces will become engaged, in hostilities,  and activities that the United States is conducting in support of the Saudi-led coalition, including aerial refueling and targeting assistance, fall within this definition.
 (9)Section 1013 of the Department of State Authorization Act, Fiscal Years 1984 and 1985 (50 U.S.C. 1546a) provides that any joint resolution or bill to require the removal of United States Armed Forces engaged in hostilities without a declaration of war or specific statutory authorization shall be considered in accordance with the expedited procedures of section 601(b) of the International Security and Arms Export Control Act of 1976 (Public Law 94–329; 90 Stat. 765).
 (10)No specific statutory authorization for the use of United States Armed Forces with respect to the conflict between the Saudi-led coalition and the Houthis in Yemen has been enacted, and no provision of law explicitly authorizes the provision of targeting assistance or of midair refueling services to warplanes of Saudi Arabia or the United Arab Emirates that are engaged in such conflict.
			2.Removal of United States Armed Forces from hostilities in the Republic of Yemen that have not been
 authorized by CongressPursuant to section 1013 of the Department of State Authorization Act, Fiscal Years 1984 and 1985 (50 U.S.C. 1546a) and in accordance with the provisions of section 601(b) of the International Security Assistance and Arms Export Control Act of 1976 (Public Law 94–329; 90 Stat. 765), Congress hereby directs the President to remove United States Armed Forces from hostilities in or affecting the Republic of Yemen, except United States Armed Forces engaged in operations directed at al Qaeda or associated forces, by not later than the date that is 30 days after the date of the enactment of this joint resolution (unless the President requests and Congress authorizes a later date), and unless and until a declaration of war or specific authorization for such use of United States Armed Forces has been enacted. For purposes of this resolution, in this section, the term hostilities includes in-flight refueling of non-United States aircraft conducting missions as part of the ongoing civil war in Yemen.
 3.Rule of construction regarding continued Military Operations and Cooperation with IsraelNothing in this joint resolution shall be construed to influence or disrupt any military operations and cooperation with Israel.
 4.Rule of construction regarding intelligence sharingNothing in this joint resolution may be construed to influence or disrupt any intelligence, counterintelligence, or investigative activities relating to threats in or emanating from Yemen conducted by, or in conjunction with, the United States Government involving—
 (1)the collection of intelligence; (2)the analysis of intelligence; or
 (3)the sharing of intelligence between the United States and any coalition partner if the President determines such sharing is appropriate and in the national security interests of the United States.
 5.Report on risks posed by ceasing Saudi Arabia support operationsNot later than 90 days after the date of the enactment of this joint resolution, the President shall submit to Congress a report assessing the risks posed to United States citizens and the civilian population of Saudi Arabia and the risk of regional humanitarian crises if the United States were to cease support operations with respect to the conflict between the Saudi-led coalition and the Houthis in Yemen.
		6.Report on increased risk of terrorist attacks to United States Armed Forces abroad, allies, and the
			 continental United States if Saudi Arabia ceases Yemen-related
			 intelligence
 sharing with the United StatesNot later than 90 days after the date of the enactment of this joint resolution, the President shall submit to Congress a report assessing the increased risk of terrorist attacks on United States Armed Forces abroad, allies, and to the continental United States if the Government of Saudi Arabia were to cease Yemen-related intelligence sharing with the United States.
 7.Rule of construction regarding no authorization for use of military forceConsistent with section 8(a)(1) of the War Powers Resolution (50 U.S.C. 1547(a)(1)), nothing in this joint resolution may be construed as authorizing the use of military force.Speaker of the House of RepresentativesVice President of the United States and President of the Senate